[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case arises out of an auto accident. The defendant, Joanne Iannotti, has moved to strike the plaintiff's prayer for double or treble damages claiming that the statute that authorizes this claim is unconstitutional in that it does not apprise operators of vehicles as to what conduct they must conform, thus denying due process.
Connecticut General Statutes 14-295 allows the trier of fact to award double or treble damages under certain limited circumstances related to serious violations of the State of Connecticut motor vehicle statutes. The situation in which a trier of fact is authorized to award double or treble damages is limited. Additionally, the violations giving rise to this award of damages must be a substantial factor in causing the death, injury or damage to property. CT Page 786
The statute passes constitutional muster. Men of common intelligence need not guess as to its meaning. The situations it applies to are clear. There is no due process violation.
The motion to strike is denied.
THOMAS V. O'KEEFE, Jr., Judge